J-S80012-18
J-S80013-18
J-S80014-18

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT
                                                      OF
                                                 PENNSYLVANIA
                       Appellee

                  v.

GEORGE F. RISSELL,

                       Appellant               No. 2247 EDA 2018


      Appeal from the Judgment of Sentence Entered June 27, 2018
            In the Court of Common Pleas of Chester County
          Criminal Division at No(s): CP-15-CR-0003597-2010

COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT
                                                      OF
                                                 PENNSYLVANIA
                       Appellee

                  v.

GEORGE F. RISSELL,

                       Appellant               No. 2259 EDA 2018


      Appeal from the Judgment of Sentence Entered June 27, 2018
            In the Court of Common Pleas of Chester County
          Criminal Division at No(s): CP-15-CR-0002659-2016

COMMONWEALTH OF PENNSYLVANIA,               IN THE SUPERIOR COURT
                                                      OF
                                                 PENNSYLVANIA
                       Appellee

                  v.

GEORGE F. RISSELL,

                       Appellant               No. 2261 EDA 2018
J-S80012-18
J-S80013-18
J-S80014-18


       Appeal from the Judgment of Sentence Entered June 27, 2018
             In the Court of Common Pleas of Chester County
           Criminal Division at No(s): CP-15-CR-0003017-2017


BEFORE: BENDER, P.J.E., BOWES, J., and NICHOLS, J.

MEMORANDUM BY BENDER, P.J.E.:                      FILED MARCH 12, 2019

      Appellant, George F. Rissell, appeals from the June 27, 2018 judgments

of sentence imposed by the trial court in the three cases that we have

consolidated herein.    Appellant contends that the court’s sentences are

excessive in light of the criminal conduct at issue and the specific

circumstances of his cases. After careful review, we affirm.

      On January 23, 2012, Appellant pled guilty in CP-15-CR-0003597-2010

(hereinafter “3597-2010”) to two counts of aggravated assault, and one count

of criminal mischief.   He was sentenced to a term of 12 to 24 months’

incarceration, followed by 2 years’ probation.     On December 20, 2016,

Appellant pled guilty in CP-15-CR-0002659-2016 (hereinafter “2659-2016”)

to simple assault and possessing an instrument of crime (PIC).        He was

sentenced to 364 to 728 days’ incarceration, followed by 3 years’ probation.

      On April 20, 2018, Appellant pled guilty in CP-15-CR-0003017-2017

(hereinafter “3017-2017”) to one count of ethnic intimidation and three counts

of criminal mischief.   On June 27, 2018, the court sentenced Appellant to

consecutive terms of 12 to 24 months’ incarceration for each criminal mischief

offense, and a consecutive term of 18 to 36 months’ incarceration for his

ethnic intimidation conviction, totaling an aggregate term of 4½ to 9 years’


                                    -2-
J-S80012-18
J-S80013-18
J-S80014-18

incarceration. That same day, the court revoked Appellant’s parole for his

simple assault conviction in 2659-2016, and sentenced him to serve the

balance of the maximum term of 11 months’ and 29 days’ incarceration. For

his PIC offense in that same case, the court revoked Appellant’s probation and

resentenced him to 1½ to 3 years’ incarceration. In 3597-2010, the court

revoked Appellant’s probation for criminal mischief and imposed a new term

of 1 to 2 years’ incarceration for that offense. In total, the court’s aggregate

sentence for all three cases is 7 to 14 years’ incarceration.

       Appellant filed a timely motion for reconsideration of his sentence, which

was denied.      He then filed timely notices of appeal on July 24, 2018.1

Appellant also timely complied with the trial court’s order to file a Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal. On September

25, 2018, the trial court issued one Rule 1925(a) opinion addressing

Appellant’s issues pertaining to all three of his cases.

       Now, in the briefs filed in cases 3597-2010 and 2659-2016, Appellant

presents the following three issues for our review:

       [I.] Does the imposition of revocation sentences totaling 2½ - 5
       years for the violation of probation and parole raise a substantial
       question that the Sentencing Code was violated?


____________________________________________


1 Appellant properly filed a separate notice of appeal at each docket number
in accordance with Commonwealth v. Walker, 185 A.3d 969, 977 (Pa.
2018) (holding that, for any appeal filed after June 1, 2018, “when a single
order resolves issues arising on more than one lower court docket, separate
notices of appeal must be filed” in each case; “[t]he failure to do so will result
in quashal of the appeal”) (footnote omitted).

                                           -3-
J-S80012-18
J-S80013-18
J-S80014-18


      [II.] Do these sentences constitute an abuse of the trial court’s
      discretion?

      [III.] Were these sentences, when combined with the sentence
      imposed on the new conviction [in 3017-2017], “so manifestly
      excessive as to constitute too severe a punishment” as
      contemplated by the Supreme Court in Commonwealth v.
      Mouzon, 812 A.2d 617 (Pa. 2002)?

Appellant’s Briefs in 3597-2010 and 2659-2016 at 5. Additionally, in the brief

in 3017-2017, Appellant sets forth the following two issues for our review:

      I.    Did the trial court abuse its discretion in imposing three
            consecutive statutory maximum sentences amounting to [3]
            years to [6] years’ state incarceration following Appellant’s
            open plea to three counts of [a] misdemeanor of the second
            degree [c]riminal [m]ischief, 18 Pa.C.S.[] § 3304(a)(4)?

      II.   In light of the criminal conduct in this case, did the trial court
            abuse its discretion by imposing all aggravated range
            sentences and imposing such sentences consecutively
            amounting to a [4½] to [9] year aggregate sentence?

Appellant’s Brief in 3017-2017 at 4.

      In assessing these issues, we have reviewed the certified record, the

briefs of the parties, and the applicable law. Additionally, we have reviewed

the thorough and well-crafted opinion of the Honorable Patrick Carmody of the

Court of Common Pleas of Chester County. We conclude that Judge Carmody’s

extensive, well-reasoned opinion accurately disposes of the issues presented

by Appellant.   Accordingly, we adopt his opinion as our own and affirm

Appellant’s judgments of sentence in each of his three, consolidated cases for

the reasons set forth therein.

      Judgments of sentence affirmed.



                                       -4-
J-S80012-18
J-S80013-18
J-S80014-18



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/12/19




                          -5-
                                                                                                                    r \ -{   1 1   t 1

                                                                                                Q ,;              � PM
                                                                                                              I� 02:25
                                                                                            Circulated 02/14/2019                   i.c c
                                                                                                           $8oon.. I               ,#



                                                                                                           $ lj O O 1:3-t
                                                                                                             6 �C)O I tf_,. . �




                     COMMONWEALTH OF PENNSYLVANIA                       : IN THE COURT OF COMMON PLEAS

                                                                        : CHESTER COUNTY, PENNSYLVANIA
                                       vs.
                                                                        : CRilvllNAL ACTION -- LAW

                     GEORGE F. RJSSELL                                  : NOS. 3597-10, 2659-16 & 3017-17
                                                                                                       - ... :
                    Nicholas J. Casenta, Jr., Chief Deputy District Attorney for the Commonwealth·
                                                                                                        :. ...,
                                                                                                                        ..
                                                                                                                        -·1

                    Maria T.- Heller, Esquire, Attorney for Defendant                         ·         _,
                                                                                                 '       ...
                                                                                                        i')
         ,. -���� O�!E[Q)
                                                OPINION PURSUANT TO Pa.R.A.P.1925
·      SEP 2 � 2018
I   1- ••
        J�  oeFE� DER'S ornce
         COUNTY I CHESTER
                                                                                                           (,�

                                                                                                           r , '}




                                Defendant, George Rissell, has appealed from the judgment of sentence entered against

                     him on June 27, 2018. This Opinion is filed pursuant to Pa.R.A.P. 1925(a).

                                In docket number 3597-10, defendant pleaded guilty to Aggravated Assault and

                     Criminal Mischief. He was sentenced in accordance with the plea agreement to 12-24 months

                     incarceration followed by 2 years of probation. In docket number 2659-16, defendant pleaded

                     guilty to Simple Assault and Possessing Instruments of Crime. Pursuant to the plea agreement,

                    he was sentenced to 364-728 days incarceration followed by three (3) years of probation. In

                    docket number 3017-17, defendant pleaded open to one (1) count of Ethnic Intimidation and

                    three (3) counts of Criminal Mischief. On June 27, 2018, he was sentenced to 18-36 months

                     incarceration for the Ethnic Intimidation charge, and three (3) consecutive 12-24 month

                    sentences for the criminal mischief charges, for an aggregate sentence of 4 Yz-9 years'

                    incarceration. In addition, the court found that the new charges constituted a violation of parole

                    for the prior cases. Defendant was sentenced to consecutive sentences of the balance of the

                     maximum term of 11 months and 29 days for the Simple Assault, 1 'h-3 years for Possessing

                                                                    - 1 -
Instruments of Crime, and 1-2 years for the prior criminal mischief charge. His total sentence

for all three cases was an aggregate 7-14 years' incarceration from the date of sentecing.

        Defendant filed his Notices of Appeal on July 24, 2018. On the same day, defendant

was ordered to file Concise Statements of Errors Complained of on Appeal, which were

received by the court on August 14, 2018. In his Concise Statements, defendant alleges that his

aggregate sentence of 4 Yi-9 years imprisonment under docket number 3017-17 is too severe a

punishment under the circumstances. He further claims that sentencing him to an additional 2

Yi years for his parole violations makes his sentence manifestly excessive. See Defendant's

Concise Statements of Matters Complained of on Appeal.

       42 Pa.C.S.A. §9721 sets forth the types of sentences that can be imposed by a court in

this Commonwealth.      It also indicates the factors that should be taken into account when

determining the appropriate punishment. The statute states in relevant part:

       (a) General rule.v-In determining the sentence to be imposed the court shall,
       except as provided in subsection (a.I), consider and select one or more of the
       following alternatives, and may impose them consecutively or concurrently:

       (1) An order of probation.
       (2) A determination of guilt without further penalty.
       (3) Partial confinement.
       (4) Total confinement.
       (5) A fine.
       ( 6) County intermediate punishment.
       (7) State intermediate punishment.

                                           **   ***
      (b)      General standards. - In selecting from the alternatives set forth in
      subsection (a) the court shall follow the general principle that the sentence
      imposed should call for confinement that is consistent with the protection of the
      public, the gravity of the offense as it relates to the impact on the life of the
      victim and on the community, and the rehabilitative needs of the defendant. The
      court shall also consider any guidelines for sentencing adopted by the
      Pennsylvania Commission on Sentencing and effect pursuant to section 2155
      (relating to publication of guidelines for sentencing). Tn every case in which the
                                             .2.
          court imposes a sentence for a felony or misdemeanor, the court shall make as a
          part of the record, and disclose in open court at the time of sentencing, a
          statement of the reason or reasons for the sentence imposed. In every case
          where the court imposes a sentence outside the sentencing guidelines adopted by
          the Pennsylvania Commission on Sentencing pursuant to section 2154 (relating
          to adoption of guidelines for sentencing) and made effective pursuant to section
          2155, the court shall provide a contemporaneous written statement of the reason
          or reasons for the deviation from the guidelines. Failure to comply shall be
          grounds for vacating the sentence and resentencing the defendant.

 42 Pa.C.S.A. §9721. It should be noted that in this Commonwealth:

          Sentencing is a matter vested in the sound discretion of the sentencing judge,
          and a sentence will not be disturbed on appeal absent a manifest abuse of that
          discretion. However, the sentencing court must state its reasons for the sentence
          on the record, which in tum aids in determining "whether the sentence imposed
          was based upon accurate, sufficient and proper information .... " When
          imposing sentence, a court is required to consider "the particular circumstances
          of the offense and the character of the defendant." In considering these factors,
         the court should refer to the defendant's prior criminal record, age, personal
         characteristics and potential for rehabilitation. "It must be demonstrated that the
         court considered the statutory factors enunciated for determination of sentencing
         alternatives, and the sentencing guidelines." Additionally, the court must
         impose a sentence which is "consistent with the protection of the public, the
         gravity of the offense as it relates to the impact on the life of the victim and the
         community, and the rehabilitative needs of the defendant." Where the
         sentencing judge had the benefit of a pre-sentence report, however, it will be
         presumed that he "was aware of relevant information regarding the defendant's
         character and weighed those considerations along with mitigating statutory
         factors."

Com. v. Dotter, 589 A.2d 726, 730 (Pa. Super. 1991) (citations omitted). See also, Com. v.

Andrews, 720 A.2d 764 (Pa. Super. 1998) and Com. v. Lawson, 650 A.2d 876 (Pa. Super.

1994).

         In the instant case, defendant was correctly sentenced in accordance with 42 Pa.C.S.A.

§9721 and existing case law. The court took into account all relevant factors, including all the

information provided in the presentence report and considered the protection of the public, the

gravity of the offense, and the rehabilitative needs of the defendant.          After considering

defendant's lengthy prior criminal record, the failure of all prior efforts at rehabilitation, the
                                               -3-
 seriousness of the crimes charged, and all other factors, the court determined that an aggregate

 sentence of 7 - 14 years' incarceration was warranted. The Commonwealth was actually seeking

 a longer sentence of 8 Yz-18 years imprisonment. See N.T. 6/27/18, p. 9. It should be noted

 that all of the sentences defendant received were well within the statutory limits for the crimes

 of which he was convicted. Accordingly, defendant's sentence is proper and should be upheld.

        The court acknowledges that the sentences defendant received for the Criminal

 Mischief charges were in the aggravated range.         The court felt that there were several

 aggravating factors that mandated this kind of sentence. Specifically, the court considered the

 effect these crimes had on the victims and on the community in which they occurred, the fact

that they occurred while defendant was on parole, the fact that these crimes occurred shortly

after defendant's release from prison, and the defendant's conduct while he was in prison.

        As stated above, 42 Pa.C.S.A. §9721 states in relevant part, "the court shall follow the

general principle that the sentence imposed should call for confinement that is consistent with

the protection of the public, the gravity of the offense as it relates to the impact on the life of

the victim and on the community, and the rehabilitative needs of the defendant." 42 Pa.C.S.A.

§972l(B). Pursuant to the statute, "the court should consider the information set forth by the

victim concerning the sentencing, the impact of the crime on himself or his family, and finally


                                                                 -.
the impact the offense had on the community." Commonwealth v. King, 182 A.3d 449, 455

(Pa. Super. 2018). At the sentencing hearing, Paster Lauraine Acey testified to the impact these

crimes had on her personally, and on the community at large. She stated that this incident was

very upsetting to her personally, because members of her family had been lynched in the past.

N.T. 6/27/18, pp. 20-21. She also testified that members of her church were angry, upset and

fearful, because they did not realize that individuals living so close to them had this type of


                                              -4-
attitude.   N.T. 6/27/18, p. 22. This evidence was properly considered by the court as an

aggravating factor pursuant to 42 Pa.C.S.A. §9721, Commonwealth v. King, 182 A.3d 449, 455

(Pa. Super. 2018), Commonwealth v. Penrod, 578 A.2d 486 Pa. Super. 1990), and

Commonwealth v. Bromley, 862 A.2d 598, 605 (Pa. Super. 2004).

        In determining the proper sentence in this case, the court also considered the fact that

defendant was on parole when this incident occurred. This is an appropriate factor to look at

when determining a defendant's sentence. See, e.g., Commonwealth v. Cappelli, 489 A.2d 813

(Pa. Super. 1985) and Commonwealth v. Mills, 496 A.2d 752 (Pa. Super. 1985).

        Further, defendant committed these crimes after only being released from prison for

approximately one month for other crimes. The instant case is very similar to Commonwealth

v. Phillips, 601 A.2d 816 (Pa. Super. 1992), in which the Pennsylvania Superior Court noted,

"appellant had spent nearly all his adult life in confinement, had only recently been released

prior to committing this crime and there appeared to be little prospect appellant would change

his behavior if allowed to return to the community." Commonwealth v. Phillips, 601 A.2d 816,

824 (Pa. Super. 1992), aft'd, 633 A.2d 604 (Pa. 1993).

       In addition, defendant had been written up for fighting while he was in prison and

received 33 days restriction. He was also cited for creating an unsanitary condition. The

Pennsylvania Superior Court has stated:

       [TJhe [Pennsylvania Sentencing] Code directs the trial judge to consider the
       defendant's character in every case in which a defendant is sentenced to a term
       of imprisonment. See §§ 9725, 9722(9), 9721 (b), cited supra. Today we
       interpret the Sentencing Code in light of the United States Supreme Court's key
       finding in Skipper: that "a defendant's disposition to make a well-behaved and
       peaceful adjustment to life in prison is itself an aspect of his character that is by
       its nature relevant to the sentencing determination." 476 U.S. at 7, 106 S.Ct. at
       1672, 90 L. Ed. 2d at 8 (footnote omitted).



                                               -5-
Commonwealth v. Losch, 535 A.2d 115, 122 (Pa. Super. 1987). Just as a court should consider

a defendant's good behavior while in prison, the court can also take into account a defendant's

poor behavior while in prison. Thus, in the instant case, it was proper for the court to consider

defendant's behavior while he was incarcerated.

           In this case, defendant spray painted racially intimidating graffiti on a number of cars,

garages, 'store fronts and municipal property in Coatesville, Pennsylvania, which has a large

minority population. The graffiti consisted of swastikas, racial slurs, and white supremacy

symbols. This incident occurred only ten days after the rally in Charlottesville, Virginia when

racial tension in this country was already very high. At the time of sentencing, defendant was

25 years old. He had spent five (5) out of his seven (7) adult years behind bars. This incident

occurred just over a month after he was released from prison for a prior offense. In fact, every

time he is released, he commits another crime shortly thereafter.

          The court properly took into account all relevant factors and explained at great

length:

          Under 42 PA 9721, the Court will follow the general principle of the sentence
          imposed and shall call for confinement that is consistent with the protection of
          the public, the gravity of the offense, and the impact on the life of the victim and
          on the community and the rehabilitative needs of the defendant.

          In this case, let's go through the defendant's prior record. December 2008, he
          was adjudicated for stalking, said he was going to get a shotgun and blow off the
          face, I guess, of the father of somebody.

          Putting that aside, let's just deal with the adult stuff. 2010, aged 18, he is
          convicted of two aggravated assaults. Prison one to two years for one,
          concurrent two for four years for another. First aggravated assault September
          261h 1 2010 he hit the victim twice with a stick causing lacerations to the scalp
          that needed staples to fix and bragged about it afterwards.

          Two months after that, November 25th, 2010, defendant stabbed the victim with
          a screwdriver causing a puncture wound, punched the victim, and at one point
          ran and got a chainsaw. Fortunately, he didn't use it in that particular case.
                                                 -6-
 While on probation for those two aggravated assaults, he had a new simple
 assault, and again, when you -- I'm only considering the simple assault ....

But in that case, there is a new simple assault on July 20 h, 2017, he stabbed a
                                                           1


person during that simple assault and possession of an instrument of crime. He
goes to jail for that. He gets out. A month later -· approximately a month later,
we have this case. So previously you had a weapon as a stick, a screwdriver, a
knife, a chainsaw, and now this time it's a paint can.

I find it's an aggravating factor for the following facts: He committed additional
crimes while on parole. That is an aggravating factor under Cappelli, C-A-P-P-
E-L-L-I. You committed a new crime while on probation a short time after you
got out, Commonwealth v. Phillips. Arguably the brash nature of the crime, but
I understand Mr, Schenker's argument that this crime in and of itself was
inherently despicable. That's the only word for that. So I'm not punishing for
the nature of the crime because the nature of the crime is encapsulated in that.

Your conduct in prison under Commonwealth versus Losch, L-0-S-C-H, is an
aggravating factor. Discuss -- and aggravating things are things that make this
crime worse. Mitigated things make it better.

Let's look at that. The mental health aspect, 2008, you were referred -- your
father referred you to Human Services that is because you hadn't shown up to
school three-quarters of the time, and you had defied all authority. You were
expelled because you were using drugs at school. Human Services said mental
health was inappropriate at that time, but yes on drug and alcohol. So it goes
back ten years to start dealing with the drug and alcohol and have an opportunity
to deal with any drug and alcohol problem.

Back then, Dr. Mapes diagnosed you in 2008 as having a defiant disorder, which
is another way of saying you don't do what people tell you to do. Attentional
deficit disorder, conduct disorder, a history of simple assault, and he predicted
that you had a high risk of future delinquent behavior, which was absolutely
right.

Dr. Atkins, the current report said that when you spoke to him, you didn't really
offer any excuses for your behavior, but that the racist attitudes were dissipating
at the time of this crime, which I guess is the whole thing that you're turning a
new leaf in the one month you are out of prison. That could have fooled me, but
I'm not talking about your words. I'm talking about your actions.

He concludes with proper treatment, you're capable of becoming a productive
member of society and the risk of recidivism will be low. I don't know how you
can say that in this case. You've been out -- you've been an adult seven years.

                                        ,,
                                       - I •
 You have been in jail five years. Every single time you have been out, you
 conunit a new crime shortly after that.

 I mean, if I ever saw an example of someone who is going to be a recidivist
 sadly it is -· maybe -- and I'm hoping that you have a good support system. You
 have all these people that love you here, and they wrote nice words about you.
 And they talk about you having African American friends and they talked about
 other stuff. Maybe it's sincere, but, boy, your actions sure don't speak that way.

 Alcohol -- drug and alcohol abuse, you've had opportunities to get treatment for
 it. You have been in and out of state prison with that. Bottom line here is being
 drunk, I don't care. We don't know if you're drunk. It may be worth it. But it
 doesn't excuse you from being a racist. That just reveals you for who you are.
 It lowers your inhibitions. So if you are going to write kill all the black people -
 - and I'm not being polite now. I'm tired of saying the N-word. You run around
 saying that stuff, it reveals who you really are. You are doing it to your
 neighbors, people that live close-by. Then you go back further into Coatesville
 with kill all the niggers. It is specifically stated for a reason.

The gravity of the offense. Let's talk about the effect. We had Dr. Acey and
Paster Acey. I can't even imagine within days after Charlottesville, Virginia
where the ugly history of lynching -· and lynching has been a part of this
country's history since forever, since African Americans were brought here and
treated in the despicable way they were -- how upset people would be having
that here.

We already went through a couple years ago in Coatesville with white people
setting fires in Coatesville. The whole community is on edge, and you do that.
It-· it's -- and, you know what, a statement about Coatesville. Coatesville gets a
bad rep. Coatesville is a good town. . .. Because people from Coatesville are
proud of being from Coatesville because it's a conununity that the people do get
together -- live together well. It's just when you do stuff like that, it makes it
horrible .. , .

But here is the thing, you're in prison, and you are in this cult and you're a cult
follower is the theory. Well, you're not a follower. You took the baton of
hatred, came out, and you spread it in Coatesville. It's not like you've got
somebody threatening you outside, hey, write all these horrible things out.
That's on you. It's not on anybody in state prison. That is, you're away from
those guys, you're only a month out and you say, I don't like it out here, maybe
I'll go back into state prison because that is the only place I know where to
survive.

The issue of whether it's a violent crime or not. They didn't even know -- the
people in Coatesville don't know who's writing this. It could be white
supremacists. It could be anybody. They're terrified. Who is doing this? If
                                       -8-
        they knew, oh, the guy who did it has previously assaulted people with knives,
        sticks, whatever, it wouldn't have made them feel any better. It's when you --
        when a person like you with a history of violence makes threats, it raises a real
        concern .

        . . . If you look at the definition of crime of violence in the Crimes Code, it's
        not. One of the arguments I've had over the years, burglary is considered a
        crime of violence. Why is burglary, breaking into someone's house, why is that
        a crime of violence? Because it destroys the peace of mind of the people sitting
        in that house. They can never close that door again without feeling that they
        will be violated.

        How do you think the people living in that neighborhood felt? They - you - you
        destroyed their peace of mind. And when you're doing that - so it's not
        technically a crime of violence, but when you spray paint kill all the niggers in
        Coatesville, a city of a large minority population, you're both trying to scare
        them and you're trying to incite violence. I agree with the DA's description, it's
        pouring gas on the fire. It definitely is, especially if you look at where it's done,
        you look at when it's done, you look at how it's done, all those things.

        Maybe you change your mind. Maybe you - maybe you with your support
        system and you look into the mirror and whatever, you turn your thinking. But
        someone else, some little punk seeing that there and gets stoked up for whatever
        reason, he might take that baton of hatred and go with it. So you might
        influence someone just like the guys influenced you in state prison to do
        something horrible.

        The protection of the public - your performance with Probation and Parole has
        been a disaster. You haven't done what you are supposed to do. You've always
        committed a new crime or encouraged someone else to do it. ...

N.T.6/27/18, pp 50-57. After announcing the sentence, the court acknowledged:

       That is a heavy sentence. I totally understand it. I'm compelled to do it, sir,
       because your resume of violence is bad. And then to couple with this is not
       simply sentencing someone on writing horribly stupid things. It's not just that.
       It's what you have done in your past. Your resume is just not good.

N.T. 6/27/18, p. 58. Based on the totality of the circumstances and after applying all relevant

factors, the court properly sentenced defendant in this matter.




                                               - 9.
       Based on the foregoing, the court finds that defendant's alleged assignments of error are

without merit.




                                               BY THE COURT:




DATE                                           PATRICK CARMODY                                  J.


                                       \      C,�rtifie